MEMORANDUM OPINION

                                            No. 04-11-00290-CR

                                          IN RE Ali MAYBERRY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: June 1, 2011

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On April 20, 2011, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on his motion for self-representation. However, on May 25, 2010, the trial

court signed an order granting relator’s motion. Accordingly, the petition for writ of mandamus

is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2010-CR-4136, styled State of Texas v. Ali Mayberry, in the 144th Judicial
District Court, Bexar County, Texas, the Honorable Angus K. McGinty presiding.